Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 16/703,241 filed on 12/4/2019 has been considered.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2020, 4/7/2020, 8/17/2020 and 1/12/2021 are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,560,842. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-19 of the instant application are anticipated by the limitations recited in the claims 1-15 of the U.S. Patent No. 10,560,842.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dommaraju et al. (US 2006/0262742 hereinafter “Dommaraju”) in view of McCann (US 2015/0161518) and further in view of Shatzkamer et al. (US 2015/0019746 hereinafter Shatzkamer).
Regarding claim 1, Dommaraju discloses a method for network monitoring, comprising: 
receiving, by a monitoring system, first sets of authentication parameters exchanged between wireless communication terminals and a wireless network (FIG. 2-3, ¶ [0028], [0034]; i.e. monitoring the wireless interface between mobile stations and the wireless network and obtaining information from authentication messages such as I MSI, PTMSI, TLLI and RAI) ; 
receiving, by the monitoring system, second sets of authentication parameters exchanged between the terminals and the wireless network (FIG. 2-3, ¶ [0028], [0035]-[0036]; i.e. monitoring the interface between the SGSN, GGSN, PDN and the HLR and obtaining authentication information such as Kc, RAND and SRES); 

Dommaraju does not explicitly disclose determining, by the monitoring system, a type of application associated with a wireless terminal of the wireless terminals based on the established one or more correlations between the first sets and the second sets; and providing, by the monitoring system, a quality of service to the wireless terminal of the wireless terminals according to the determined type of application.
However, McCann discloses determining, by the monitoring system, a type of application associated with a wireless terminal of the wireless terminals based on the established one or more correlations between the first sets and the second sets (¶ [0030]-[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate McCann’s teaching into Dommaraju in order to recognize application type using packet processing and the Key Quality Indicators (KQI) metrics based on the meta information about the pack flows to evaluate the performance of a communications network and to provide input to operations and future capacity planning decisions (McCann, ¶ [0003], [0025]).
Shatzkamer discloses providing, by the monitoring system, a quality of service to the wireless terminal of the wireless terminals according to the determined type of application (¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Shatzkamer’s teaching into 
Regarding claim 2, Dommaraju in view of McCann and Shatzkamer discloses the method according to claim 1, wherein receiving the first and second sets comprises monitoring authentication sessions conducted between the terminals and a Home Location Register (HLR) of the wireless network (Dommaraju, ¶ [0033]).
Regarding claim 3, Dommaraju in view of McCann and Shatzkamer discloses the method according to claim 1, wherein establishing the one or more correlations comprises identifying one or more authentication parameters that appear in one of the first sets and in one of the second sets (Dommaraju, ¶ [0038]-[0039]).
Regarding claim 4, Dommaraju in view of McCann and Shatzkamer discloses the method according to claim 1, wherein establishing the one or more correlations comprises identifying a first set of authentication parameters obtained from an air interface and a second set of authentication parameters obtained from a wired interface that both pertain to a given terminal (Dommaraju, ¶ [0034]-[0035]).
Regarding claim 5, Dommaraju in view of McCann and Shatzkamer discloses the method according to claim 4, wherein establishing the correlation comprises concluding that a Temporary Mobile Station Identity (TMSI) in the first set and an International Mobile Station Identity (IMSI) in the second set both pertain to the given terminal (Dommaraju, ¶ [0036]-[0039]).

Regarding claim 7, Dommaraju in view of McCann and Shatzkamer discloses the method according to claim 1, wherein receiving the first sets comprises storing the first sets in a database, and wherein establishing the correlations comprises, for a given second set, querying the database for a first set that matches the given second set (Dommaraju, ¶ [0038]).
Regarding claim 8, Dommaraju in view of McCann and Shatzkamer discloses the method according to claim 1, further comprising: storing traffic to create a first replica of the traffic and a second replica of the traffic, wherein the first replica of the traffic and the second replica of the traffic both include user traffic (Dommaraju, ¶ [0048]); obtaining parameters needed for decryption of the user traffic from the first replica of the traffic (Dommaraju, ¶ [0046]-[0048]); and using the obtained parameters from the first replica of the traffic to decrypt the user traffic from the second replica of the traffic (Dommaraju, ¶ [0046]-[0048]).
Regarding claim 9, Dommaraju in view of McCann and Shatzkamer discloses the method of claim 1, wherein receiving the first sets of authentication parameters comprises monitoring an air interface between the terminals and the wireless network using a radio network interface, and wherein the first sets of authentication parameters comprise Temporary Mobile Station Identities (TMSIs) of the wireless communication terminals that are active at a given geographic area (Dommaraju, ¶ [0028], [0034]).

Regarding claim 11, Dommaraju discloses a system for network monitoring, comprising: 
a radio network interface, which is configured to monitor an air interface between wireless communication terminals and a wireless network (FIG. 2-3, ¶ [0028], [0034]); 
a core network interface, which is configured to monitor at least one wired interface between network-side elements of the wireless network (FIG. 2-3, ¶ [0028], [0035]-[0036]); and 
a processor, which is configured to: receive using the first interface first sets of authentication parameters exchanged between the terminals and the wireless network (FIG. 2-3, ¶ [0028], [0034]; i.e. monitoring the wireless interface between mobile stations and the wireless network and obtaining information from authentication messages such as I MSI, PTMSI, TLLI and RAI) ; receive using the at least one wired interface second sets of authentication parameters exchanged between the terminals and the wireless network (FIG. 2-3, ¶ [0028], [0035]-[0036]; i.e. monitoring the interface between the SGSN, GGSN, PDN and the HLR and obtaining authentication information such as Kc, RAND and SRES); establish one or more correlations between the first sets 
Dommaraju does not explicitly disclose determine a type of application associated with a wireless terminal of the wireless terminals based on the established one or more correlations between the first sets and the second sets; provide a quality of service to the wireless terminal of the wireless terminals according to the determined type of application.
However, McCann discloses determine a type of application associated with a wireless terminal of the wireless terminals based on the established one or more correlations between the first sets and the second set (¶ [0030]-[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate McCann’s teaching into Dommaraju in order to recognize application type using packet processing and the Key Quality Indicators (KQI) metrics based on the meta information about the pack flows to evaluate the performance of a communications network and to provide input to operations and future capacity planning decisions (McCann, ¶ [0003], [0025]).
Shatzkamer discloses provide a quality of service to the wireless terminal of the wireless terminals according to the determined type of application (¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Shatzkamer’s teaching into Dommaraju in view of McCann in order to allow service providers to easily offer services related to their network capabilities, dynamically optimize those capabilities, and create 
Regarding claim 12, Dommaraju in view of McCann and Shatzkamer discloses the system according to claim 11, wherein the processor is configured to obtain the first and second sets by monitoring authentication sessions conducted between the terminals and a Home Location Register (HLR) of the wireless network (Dommaraju, ¶ [0033]). 
Regarding claim 13, Dommaraju in view of McCann and Shatzkamer discloses the system according to claim 11, wherein the processor is configured to establish the one or more correlations by identifying one or more authentication parameters that appear in one of the first sets and in one of the second sets (Dommaraju, ¶ [0038]-[0039]).
Regarding claim 14, Dommaraju in view of McCann and Shatzkamer discloses the system according to claim 11, wherein, by establishing the correlation, the processor is configured to conclude that a Temporary Mobile Station Identity (TMSI) in the first sets and an International Mobile Station Identity (IMSI) in the second sets both pertain to the given terminal (Dommaraju, ¶ [0034]-[0035]).
Regarding claim 15, Dommaraju in view of McCann and Shatzkamer discloses the system according to claim 11, wherein the processor is configured to store the first sets in a database, and to establish a correlation for a given second set of the second sets, by querying the database for a first set of the first sets that matches the given second set (Dommaraju, ¶ [0038]).

Regarding claim 17, Dommaraju in view of McCann and Shatzkamer discloses the system according to claim 11, wherein the first sets of authentication parameters comprise Temporary Mobile Station Identities (TMSIs) of the wireless communication terminals that are active at a given geographic area (Dommaraju, ¶ [0028], [0034]).
Regarding claim 18, Dommaraju in view of McCann and Shatzkamer discloses the system according to claim 11, wherein the radio network interface and the core network interface are geographically separate, and wherein the second sets of authentication parameters comprise International Mobile Station Identities (IMSIs) (Dommaraju, FIG. 2-3, ¶ [0015], [0040], [0054]).
Regarding claim 19, Dommaraju discloses a system comprising: 
at least one processor (FIG. 2-3); and 
a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor (FIG. 2-3), cause the system to: 
receive first sets of authentication parameters exchanged between wireless communication terminals and a wireless network (FIG. 2-3, ¶ [0028], 
receive second sets of authentication parameters exchanged between the terminals and the wireless network (FIG. 2-3, ¶ [0028], [0035]-[0036]; i.e. monitoring the interface between the SGSN, GGSN, PDN and the HLR and obtaining authentication information such as Kc, RAND and SRES); 
establish one or more correlations between the first sets and the second sets (FIG. 2-3, ¶ [0036]-[0039]; i.e. correlating the authentication information obtained from the interfaces).
Dommaraju does not explicitly disclose determine a type of application associated with a wireless terminal of the wireless terminals based on the established one or more correlations between the first sets and the second sets; and provide a quality of service to the wireless terminal of the wireless terminals according to the determined type of application.
However, McCann discloses determine a type of application associated with a wireless terminal of the wireless terminals based on the established one or more correlations between the first sets and the second sets (¶ [0030]-[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate McCann’s teaching into Dommaraju in order to recognize application type using packet processing and the Key Quality Indicators (KQI) metrics based on the meta information about the pack flows to 
Shatzkamer discloses and provide a quality of service to the wireless terminal of the wireless terminals according to the determined type of application (¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Shatzkamer’s teaching into Dommaraju in view of McCann in order to allow service providers to easily offer services related to their network capabilities, dynamically optimize those capabilities, and create an environment which enables rapid service enablement (Shatzkamer, ¶ [0003], [0049]-[0050]).
Regarding claim 20, Dommaraju in view of McCann and Shatzkamer discloses the system according to claim 19, wherein receiving the first and second sets comprises monitoring authentication sessions conducted between the terminals and a Home Location Register (HLR) of the wireless network (Dommaraju, ¶ [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.D.N/Examiner, Art Unit 2435   
                                                                                                                                                                                                     /JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435